NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         NOV 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BENITO CRUZ CAMACHO,                             No.    15-73005

                Petitioner,                      Agency No. A072-987-622

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                       On Petition for Review of an Order an
                          Immigration Judge’s Decision

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Benito Cruz Camacho, a native and citizen of Mexico, petitions for review

of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he

did not have a reasonable fear of persecution or torture and thus is not entitled to

relief from his reinstated removal order. We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Cruz Camacho’s request for
oral argument, set forth in his opening brief, is denied.
§ 1252. We review for substantial evidence the IJ’s factual findings, Andrade-

Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016), and we deny the petition for

review.

      Substantial evidence supports the IJ’s conclusion that Cruz Camacho failed

to establish a reasonable possibility of future persecution in Mexico on account of

a protected ground. See Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir. 1998) (no

nexus to a protected ground where the evidence “at most shows that [petitioners]

had been the victim of criminal activity”); Ayala v. Holder, 640 F.3d 1095, 1097

(9th Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group” (emphasis in original)).

      Substantial evidence also supports the conclusion that Cruz Camacho failed

to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the Mexican government. See Andrade-Garcia, 828 F.3d at 836-

37.

      We reject Cruz Camacho’s contentions that the IJ failed to provide a

reasoned explanation for his decision or otherwise erred in his analysis.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-73005